PER CURIAM.
It appears that the trial court made a mathematical error in calculating appellant’s credit for time served. According to this record, appellant was in jail in California from February 4, 2001 until July 25, 2002, a total of 535 days, not related to California charges and solely because he was being held for extradition to Florida. Adding to that the 141 days he had already served in Florida on the original sentence would appear to entitle him to a total jail credit of 676 days, not the 657 days calculated by the trial court. We therefore remand for recalculation.
FARMER, C.J., KLEIN and SHAHOOD, JJ., concur.